            Case 1:17-cv-02972-RDB Document 223 Filed 09/06/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

KEYES LAW FIRM, LLC,                          *

        Plaintiff,                            *

v.                                            *      Civil No. RDB-17-2972

NAPOLI BERN RIPKA SHKOLNIK,                   *
LLP, et al.
                                              *
        Defendants.
                                              *

*       *       *       *   *    *  *     *    *    *   *                           *      *
                      JUDGEMENT AWARDING FEES AND EXPENSES

        This Court has considered the Fee Application of the Plaintiff Keys Law Firm, LLC

(ECF#192) and the documentation in support of that application, the opposition of the

Defendants (ECF#197) and the Plaintiff’s Reply and Modification of its application (ECF#198).

Having heard the arguments of counsel at the May 9, 2019 Show Cause Hearing, this Court has

previously ruled on the record that the specific Defendants identified herein did not comply with

this Court’s Orders of February 28, 2019 (ECF#152) and April 18, 2019 (ECF#186).

Accordingly, for the reasons previously set forth on the record at the May 9, 2019 hearing, and

pursuant to Rule 37(b)(2)(C) the Plaintiff is entitled to an award of attorneys’ fees and expenses

for the Defendants’ discovery violations.

     Therefore, for good cause shown, IT IS HEREBY ORDERED AND ADJUDGED this 6th

day of September, 2019 as follows:

     (1) For the reasons stated in the Fee Application (ECF#192) this Court finds that 10 of 12
         Johnson Factors as noted in Barber v. Kimbrells, Inc. 577 F.2d 216, 226 n.28 (4th Cir.
         1978) and Johnson v. Georgia Highway Express, Inc. 488 F.2d 714 (5th Cir. 1974) are
         satisfied and weigh overwhelmingly in favor of the Plaintiff;
     Case 1:17-cv-02972-RDB Document 223 Filed 09/06/19 Page 2 of 2



(2) The Attorneys Fees requested are consistent with the Lodestar Ranges set forth in
    Appendix B to this Court’s Local Rules (December 2018).

(3) The Court hereby awards $316,873.12 (representing fair and reasonable attorneys’ fees of
    $185,792.25 and expenses of $131,080.87) to Plaintiff and its counsel Kramon &
    Graham, P.A. and against each of the following Defendants, jointly and severally:
    Napoli Bern Ripka Shkolnik, LLP; Napoli Bern, LLP; Napoli, Bern & Associates, LLP;
    Napoli Bern Ripka, LLP; Napoli Bern Ripka & Associates, LLP; Napoli Bern Ripka
    Shkolnik & Associates, LLP; Law Offices of Napoli Bern, LLP; Law Offices of Napoli
    Bern Ripka & Associates LLP; Law Offices of Napoli Bern Ripka Shkolnik LLP; Law
    Offices of Napoli Bern Ripka Shkolnik & Associates LLP; Napoli, Kaiser, Bern &
    Associates, LLP; Pasternack Tilker Napoli Bern LLP; Paul J. Napoli; Napoli Shkolnik
    PLLC; Napoli Law PLLC; and Paul Napoli Law PLLC;

(4) This Judgment shall be entered by the Clerk as a money judgment against each Defendant
    identified in paragraph (2) above, jointly and severally;

(5) Post-judgment interest at 10% per annum shall accrue on this Judgment; and

(6) The Defendants identified in paragraph (3) above shall post a cash or surety bond in the
    amount of $316,873.12.



ENTERED this 6th day of September, 2019.                       /s/
                                                        Richard D. Bennett
                                                        United States District Judge
